Citation Nr: 0201843	
Decision Date: 02/26/02    Archive Date: 03/05/02

DOCKET NO.  98-08 940A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to April 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


FINDING OF FACT

There is no notice of disagreement with the RO's June 2001 
rating action. 


CONCLUSION OF LAW

The Board does not have jurisdiction of the issues addressed 
in a June 2001 rating decision by the RO.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that claims of service connection for COPD, 
headaches, and tinnitus were previously adjudicated by the 
Board in February 2000.  Entitlement to service connection 
was denied as the claims were found to be not well grounded.  
The veteran did not appeal the Board's decision.  38 U.S.C.A. 
§ 7266(a) (West Supp. 2001).  (A claim of service connection 
for a back disability was also denied as not well grounded, 
but this claim was later granted by the RO in November 2000.)

At the outset, the Board notes that the standard for 
processing claims for VA benefits was changed, effective 
November 9, 2000, with the signing into law of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  The VCAA removed the requirement for a claimant to 
submit a well-grounded claim.  The VCAA also addressed VA's 
duty to assist claimants in the development of their claims.  

The VCAA provides that, where a claim is denied as not well 
grounded and becomes final during the period beginning on 
July 14, 1999, and ending on November 9, 2000, it can be re-
adjudicated.  38 U.S.C.A. § 5107 note (West Supp. 2001).  
Either the veteran must request re-adjudication or the 
Secretary of Veterans Affairs (Secretary) can make a motion 
for re-adjudication within two years of the date of the 
enactment of the VCAA.  Id.  

In this case, the RO, pursuant to the new law, acted on its 
own motion to re-adjudicate the three service connection 
claims that had been denied as not well grounded.  The 
veteran was notified in March 2001 that the RO intended to 
"reconsider" his claims for service connection.  The RO re-
adjudicated the claims in June 2001 consistent with the 
provisions of 38 U.S.C.A. § 5107 note (West Supp. 2001)-as 
though the Board's February 2000 denial had not been made-and 
again denied entitlement to service connection.  The veteran 
was notified of the rating action on June 6, 2001, and was 
informed that he could appeal the decision.  The RO also 
issued a supplemental statement of the case (SSOC) that same 
month regarding the three issues.  However, the veteran did 
not respond to either the June 2001 notice or the SSOC.  The 
veteran's case was certified to the Board in November 2001.

In January 2001, the VA Office of General Counsel issued an 
opinion addressing claim re-adjudication under the VCAA.  In 
that opinion, the General Counsel stated that, when a prior 
rating decision is re-adjudicated under section 7(b) of the 
VCAA (38 U.S.C.A. § 5107 note), the claim must be re-
adjudicated as if the original decision that had denied the 
claim as not well grounded never existed.  Moreover, since 
the claim is to be re-adjudicated as if the prior decision 
never existed, the claim must be developed and re-adjudicated 
at the RO.  See VAOPGCPREC 3-01.  As noted above, the RO did 
re-adjudicate the claim in the first instance.  

The opinion further stated that, if a claimant wanted to 
appeal the decision made on re-adjudication under this 
provision, the claimant must start the process anew.  That 
means the claimant must file a notice of disagreement with 
the new rating action, that a statement of the case must be 
issued, and that a substantive appeal must be filed within 
the required time period.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200 (2001). 

In this case the veteran has not responded to the RO's June 
2001 rating action.  There is no evidence of receipt of a 
notice of disagreement with the rating action so as to 
establish the Board's jurisdiction.  Therefore, the Board has 
no jurisdiction to adjudicate this case at this time.  
38 U.S.C.A. § 7105(a) (appellate review initiated by a notice 
of disagreement).  The appeal must be dismissed.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

(The Board notes that the time period for the veteran to file 
a notice of disagreement with the June 2001 rating action has 
not yet expired.  Further, there should still be time left 
within the one-year period to file his notice of disagreement 
after this decision is issued.  38 C.F.R. § 20.302(a) 
(2001).)


ORDER

The case is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

